Citation Nr: 0914924	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus 
as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Attorney


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  The VA 
appealed the Court's decision in Haas to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
On September 21, 2006, the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  The Veteran's claims were affected by the 
stay as they include claims based on herbicide exposure in 
which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.  The Federal Circuit reversed and remanded the 
decision issued by the Court.  See Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).  A petition for a writ of certiorari 
to the United States Supreme Court was denied on January 21, 
2009.  See Haas v. Peake, 129 S. Ct. 1002 (2009).  The stay 
of Haas-related cases was subsequently lifted and is no 
longer in effect.  As such, the Board may resume adjudication 
of the previously stayed cases.  Therefore, the Board will 
continue with appellate review of the Veteran's claim for 
service connection for diabetes mellitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 1977, the RO issued a statement of the case 
denying the Veteran's claim for service connection for 
diabetes mellitus.  The Veteran did not appeal this decision 
and it became final.  See 38 U.S.C.A. § 4005(c) (West 1976); 
38. C.F.R. §§ 3.104, 19.118, 19.153 (1977).  The Veteran 
filed a new claim for service connection for diabetes 
mellitus in June 1981.  The RO responded with a letter in 
July 1981, however, this claim was abandoned.  See 38 C.F.R. 
§ 3.158(a) (2008).  As the Veteran's current claim is not a 
new claim, but a claim to reopen the previously denied claim, 
new and material evidence is required.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The notice letter sent to the Veteran in September 2003 only 
addressed the requirements for service connection; it did not 
provide the Veteran with notice that new and material 
evidence is required to reopen a previously denied claim.  
The Board finds that the VCAA notice letter did not comply 
with the requirements set forth in Kent.  As such, additional 
notice is required.  See 38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159 (2008).  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be provided with 
appropriate notice of the VA's duties to 
notify and to assist, in compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.	After ensuring that any other necessary 
development is completed, readjudicate the 
claim.  If any such action does not 
resolve the claim in the Veteran's favor, 
issue the Veteran and his representative a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




